DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           STATE OF FLORIDA,
                               Petitioner,

                                      v.

                              KEVIN PRATT,
                               Respondent.

                              No. 4D15-1077

                              [ July 1, 2015 ]

   Petition for writ of certiorari to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Bernard I. Bober, Judge; L.T. Case No.
11-17904 CF10A.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for petitioner.

  Howard Finkelstein, Public Defender, 17th Judicial Circuit, Sarah W.
Sandler, Assistant Public Defender, Fort Lauderdale, for respondent.

PER CURIAM.

   The State of Florida seeks certiorari review of a non-final order which
granted a motion by a criminal defendant to disclose the grand jury
testimony of a witness. Grand jury testimony ordinarily is kept secret, §
905.24, Fla. Stat. (2014), but exceptions apply. See § 905.27, Fla. Stat.
(2014). The State argued that defendant had not asserted a sufficient
predicate for disclosure. Alternatively, if the trial court found a sufficient
predicate under section 905.27, the State argued that the trial court
should examine the testimony in camera to determine its materiality. See
James v. Wille, 480 So. 2d 253, 255 (Fla. 4th DCA 1985); Jackman v. State,
140 So. 2d 627, 629 (Fla. 3d DCA 1962); see also Minton v. State, 113 So.
2d 361, 367 (Fla. 1959). The trial court ordered disclosure without
conducting an in camera inspection. We grant the petition, in part, to the
extent that we direct the trial court to hold an in camera inspection.

   Granted in Part.

CIKLIN, C.J., TAYLOR and MAY, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2